Supreme Court of Florida
                               ____________

                           No. SC22-818
                            ____________

                       ARSENIO STEWART,
                           Petitioner,

                                   vs.

                      RICKY D. DIXON, etc.,
                          Respondent.

                         December 1, 2022

PER CURIAM.

     This case is before the Court on the petition of Arsenio Stewart

for a writ of habeas corpus. We have jurisdiction. See art. V, §

3(b)(9), Fla. Const. By order dated August 10, 2022, we dismissed

Stewart’s petition as unauthorized pursuant to Baker v. State, 878

So. 2d 1236 (Fla. 2004). Stewart v. Dixon, No. SC22-818, 2022 WL

3221246 (Fla. Aug. 10, 2022). Concurrent with the dismissal of the

petition, we expressly retained jurisdiction to pursue possible

sanctions against Stewart. Id.; see Fla. R. App. P. 9.410(a)

(Sanctions; Court’s Motion).
     Stewart was convicted in the Seventh Judicial Circuit (Putnam

County) on one count of felony battery (case number

542007CF002014CFAXMX). He was sentenced to four years’

imprisonment in 2009.

     Since 2016, Stewart has filed four petitions related to his

conviction and sentence in the above-noted circuit court case. We

have never granted the relief sought in any of Stewart’s filings,

which have all been dismissed or transferred by the Court. All of

these pleadings have raised the exact same claim for relief found in

the instant habeas petition, in which Stewart argued that his

conviction was the result of trial court error. We dismissed the

petition as unauthorized and directed Stewart to show cause why

he should not be barred from filing any further requests for relief

and referred to the Department of Corrections for possible

disciplinary action pursuant to section 944.279, Florida Statutes

(2022).

     Stewart filed a response to the Court’s order in which he

argues that he should not be barred from seeking relief in this

Court. Stewart repeats the same argument that was presented in




                                 -2-
his habeas petition and argues that the Court should grant him the

relief he seeks.

     Upon consideration of Stewart’s response, we find that his

arguments are without merit and that he has failed to show cause

why sanctions should not be imposed. Therefore, based on

Stewart’s history of filing pro se petitions and requests for relief that

were meritless or otherwise inappropriate for this Court’s review, we

find that he has abused the Court’s limited judicial resources. See

Pettway v. McNeil, 987 So. 2d 20, 22 (Fla. 2008) (explaining that

this Court has previously “exercised the inherent judicial authority

to sanction an abusive litigant” and that “[o]ne justification for such

a sanction lies in the protection of the rights of others to have the

Court conduct timely reviews of their legitimate filings”). If no

action is taken, Stewart will continue to burden the Court’s

resources. We further conclude that Stewart’s habeas petition filed

in this case is a frivolous proceeding brought before the Court by a

state prisoner. See § 944.279(1), Fla. Stat. (2022).

     Accordingly, we direct the Clerk of this Court to reject any

future pleadings or other requests for relief submitted by Arsenio

Stewart that are related to case number 542007CF002014CFAXMX,


                                  -3-
unless such filings are signed by a member in good standing of The

Florida Bar. Furthermore, because we have found Stewart’s

petition to be frivolous, we direct the Clerk of this Court, pursuant

to section 944.279(1), Florida Statutes (2022), to forward a copy of

this opinion to the Florida Department of Corrections’ institution or

facility in which Stewart is incarcerated.

     No motion for rehearing or clarification will be entertained by

this Court.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, COURIEL,
GROSSHANS, and FRANCIS, JJ., concur.

Original Proceeding – Habeas Corpus

Arsenio Stewart, pro se, Raiford, Florida,

     for Petitioner

No appearance for Respondent




                                 -4-